Detailed Action

1. This Office Action is submitted in response to the RCE/Amendment filed 5-13-2021, wherein claism 1, 5 and 6 have been amended and new claim 11 has been added. Claims 1-11 are now pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, USPN 6,795,573 (Yoshida), in view of Yamaghuchi, USPN 7,230,723. 
 Regarding amended claim 1, Yoshida discloses pattern measurement device 10 (note Figure 1) that includes processing control system 60, which forms an image as electron beam 31 of scanning electron microscope 20 is scanned on the surface of the wafer W by electromagnetic deflector 33, and as the beam scans, the secondary electrons released from the wafer W produce a secondary electron signal (I1) from secondary electron detector 23, which is amplified by preamplifier 36 and converted by controller 39 into a stored image . As the beam is scanned, processing control unit 61 acquires signal I1 (X, Y) from secondary electron detector 23, where I1 (X, Y) represents the gray level or "signal level" of each pixel in the image data within repetitive pattern region 901 (note Figure 5) in the form of gray levels for each pixel of image data at each coordinate position of the grayscale space (note Figure 7). Col. 13, line 58-67 and Col. 14, line 1-33.
Yoshida  also teaches using pattern formation information computation unit 75, to define sets of gray levels at identical positions as a distribution of data points for each image in a two-dimensional “grayscale space"(note Figure 7), and thus computes pattern formation information on the surface of the wafer W on the basis of the state of a data point distribution obtained from the detected secondary electron signal I1 (X, Y).
Yoshida fails to explicitly disclose acquiring a signal intensity distribution; however, it would have been obvious to one of ordinary skill that, defining the secondary electron signal I1 (X, Y) in terms of gray level signal values of a data point distribution for each pixel of image data at each coordinate position of grayscale space, in accordance with Yoshida above, is equivalent to acquiring a signal intensity distribution for a plurality of positions included in a scanning region from a signal obtained through beam scanning. 
Regarding the claim limitation stating that the processing device, “substitutes, into a probability density function having the signal intensity distribution as a random variable and coordinates within the scanning region as a variable.
Yoshida discloses at Col. 14, line 5-52 and Col. 23, line 15-61, that processing control unit 61 (note Figure 2) comprises a data processing unit 70, which includes a pattern formation information computation unit 75 (the calculation processing device) to estimate a probability density function from the data point distribution, where Yoshida’s data point distribution in grayscale space is equivalent to the signal intensity distribution, as described above, and wherein prior to estimating the probability density function, the coordinate space I1 I2 is divided into a plurality of partial spaces to minimize the total randomness of the data point distribution. Therefore, one of ordinary skill in the art would recognize that the signal intensity distribution in coordinate space I1 I2 is a random variable and the coordinates within the scanning region are also variables. 
Yoshida also teaches using reference frequency arithmetic unit 76 to compute an expected occurrence frequency distribution G(I1, I2) at each coordinate position (I1, I2) on the basis of the probability density function F(I1, I2). Col. 19, line 7-41.
Yoshida further teaches using pattern formation information arithmetic unit 77 to compute the relationship between the reference and actual occurrence frequencies at each coordinate position of the grayscale space.
Also Yoshida discloses mapping data points onto a reference line from which a normal distribution (note Figure 14C) type probability function is computed. See Col. 23, line 35-67 and Col. 24, line 1-20.
Yoshida fails to explicitly disclose substituting into a probability density function; however, one of ordinary skill in the art would recognize that, computing the relationship between the reference and actual occurrence frequencies at each coordinate position of the grayscale space and mapping data points onto a reference line, as described above, would obviously include substituting different data points (reference data points vs. mapped ot actual data points) into the probability density function. 
Regarding the limitation of claim 1 describing a calculation processing device that, “sets the coordinates within the scanning region at which the probability density function is at the maximum.”
Yoshida discloses at Col. 4, line 6-58 setting upper and lower limit values of a confidence interval according to a predetermined statistical confidence, which pertains to an expectation value of a occurrence frequency at each coordinate position in the N-dimensional coordinate space when a probability density function is used, and computing the relationship between the reference and actual occurrence frequencies at each coordinate position of the grayscale space, as described above, where Yoshida also teaches estimating the maximum likelihood that the probabilities of occurrence of relationship data values are obtained by a probability density function. See Col. 6, line 13-58.
Therefore, it would have been an obvious that using the maximum likelihood method in accordance with Yoshida to determine that the probabilities of occurrence frequency at each coordinate position used in the relationship data values obtained by a probability density function, is equivalent to setting the coordinates within the scanning region at which the probability density function is at the maximum.
Regarding the limitations of claim 1 describing deviation of an edge position formed on a sample; i.e., “including a parameter indicating deviation of an edge position formed on a sample and a parameter indicating deviation of the signal intensity of the edge.”
Yoshida discloses above using pattern formation information computation unit 75, to define sets of gray levels at identical positions as a distribution of data points for each image in a two-dimensional “grayscale space", and thus computes pattern formation information on the surface of the wafer W on the basis of the state of a data point distribution obtained from the raw images detected secondary electron signal I1 (X, Y), where the density of data points P in the I1, I2 coordinate space (note Figure 8) is the distribution of the occurrence frequency ρ(I1, I2). See Col. 16, line 24-67 and Col. 17, line 1-67.
Yoshida discloses at Col. 9, line 18-28 using a statistical processing unit for obtaining formation information of the specific pattern by statistically analyzing a difference between a raw image of an image pick-up result obtained by the image pick-up unit, and a reference image; for example, Yoshida teaches at Col. 20, line 33-67, using reference frequency arithmetic unit 76 to store an actual occurrence frequency distribution H (I1, I2) in reference occurrence frequency storage area 84, which unit 76 then uses to compute an expected occurrence frequency distribution G (I1, I2) at each coordinate position (I1, I2) on the basis of the probability density function F1 (I1, I2) that is  also stored in the reference occurrence frequency storage area 84. Arithmetic unit 77 then compares the actual and expected occurrence frequency distributions at each coordinate position (I1, I2), and if the result of the comparison is as follows;
G                        
                            L
                        
                     (I1, I2) ≤.H(I1, I2)≤GU (I1, I2)   
Then unit 77 determines that no pattern defects are present at those positions on the surface of the wafer W, which correspond to data points at that coordinate position (I1, I2).
On the other hand, if the result of the comparison is;
 G                        
                            L
                        
                     (I1, I2) > H(I1, I2)
Then unit 77 determines that, pattern defects are highly likely to be present at those positions on the surface of the wafer W, which correspond to data points at a coordinate position elsewhere.
Also if the result of the comparison is;
G                        
                            L
                        
                     (I1, I2) < H(I1, I2)
Then unit 77 determines that pattern defects are highly likely to be present at those positions on the surface of the wafer W, which correspond to some of data points of at coordinate position (I1, I2), and such data point will be referred to as a "defect candidate data point".
Yoshida fails to explicitly disclose using a parameter for indicating deviation of an edge position formed on a sample, and a parameter for indicating deviation of the signal intensity of the edge.
Yamaguchi discloses calculating the edge of a line pattern based using the signal intensity distribution obtained in the x and y direction, where the x-direction distribution of the signal intensity with y held constant, provides a profile of the signal intensity, such that a peak of the profile corresponds the edge of a line pattern, as shown in Figure 1 below, wherein the edge points are defined according to a given algorithm on the profile obtained by actual measurement. See Col. 2, line 13-66.

    PNG
    media_image1.png
    322
    440
    media_image1.png
    Greyscale


Yamaguchi also discloses at Col. 16, line 14-67 and Col. 17, line 1-25, using CD-SEM information processor 1812 (note Figure 18) to calculate the profile of a line feature from a data series of the image pixel data in area’s 803 and 804 (note Figure 8), where the x-direction and y-direction signal intensity data is averaged using noise reducing and the averaging parameter S respectively, in order to obtain the edge roughness of the line feature, wherein the edge points are extracted at the electron beam scanning interval, from which a straight line approximation is obtained, from which the edge roughness is calculated as the deviation Δxi from the straight line appproximation (the deviation of an edge position), and a roughness index of the pattern is then determined as a function of the value of the averaging parameter S. See also Col. 20, line 19-30.
Modification would have required Yoshida to use the edge roughness calculation device and method of Yamaguchi in order to provide a pattern shape evaluation technique that can be performed during semiconductor processing, because deviations in edge roughness of semiconductor interconnect patterns can greatly influence the device performance.
Therefore, it would have been an obvious modification to have made at the time of the effective filing of the claimed invention since it would have allowed Yoshida to measure the edge roughness of interconnect patterns with high-accuracy during semiconductor processing, thereby improving productivity.

Regarding claims 2-4, the combination of Yoshida and Yamaguchi teaches the claimed pattern measurement device that sets the random variable and includes using reference frequency arithmetic unit 76 to compute an expected occurrence frequency distribution G(I1, I2) at each coordinate position (I1, I2) on the basis of the probability density function F(I1, I2), as described above regarding claim 1, where Figure’s 10A and 10B show the computed expected occurrence frequency distributions G(I.sub.1, I.sub.2), as a function of position, which one of ordinary skill in the art would recognize as including the claimed hyper parameter, as defined at [0050] of the applicant’s published specification. 
The combination of Yoshida and Yamaguchi also fails to explicitly teach setting the random variable, the probability density function, and the hyper parameter as a statistical model; however, it would have been obvious to one of ordinary skill in the art that each of these elements are used in a statistical processing unit, in accordance with Yoshida above, and therefore is equivalent to the claimed model.
Regarding claims 5 and 8, the combination of Yoshida and Yamaguchi teaches the claimed pattern measurement device that includes a calculation processing device that sets a statistical model for measuring roughness index values of line features using a plurality of points on a sample image from secondary electron signal intensities obtained through beam scanning, as described above regarding claims 1-4.
Regarding claims 6 and 7, the combination of Yoshida and Yamaguchi discloses the claimed pattern measurement device that includes a calculation processing device that sets a statistical model used for measuring roughness index values of line features using a plurality of points on a sample from secondary electron signal intensities obtained through beam scanning, and sets the statistical model, as described above regarding claims 1-5, where Yoshida also teaches that the normal distribution type probability density functions have expectation data points that are average values at Col. 18, line 8-12, and teaches using standard deviations (note Figure’s 10A and B) to describe the computed expected occurrence frequency distributions G (I1, I2) at Col. 19, line 22-41.
  Regarding new claims 9 and 10, the combination of Yoshida and Yamaguchi discloses the claimed pattern measurement device that includes a calculation processing device for measuring roughness index values of line features using a two-dimensional signal intensity distribution obtained from secondary electrons detected during beam scanning that includes calculating the edge of a line pattern, from which the edge roughness may be estimated by calculating the deviation Δxi from the straight line appproximation, as described above regarding claims 1-8; and where Yoshida also discloses obtaining a distribution of data points for each image in a two-dimensional “grayscale space"(note Figure 7), and computing pattern formation information on the surface of the wafer W on the basis of the state of a data point distribution obtained from the detected secondary electron signal I1 (X, Y), as described above regarding claim 1.
3. Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, USPN 6,795,573, in view of Yamaghuchi, USPN 7,230,723 and in further view of Ikeda, USPN 7,930,123. 
Regarding new claim 11, the combination of Yoshida and Yamaguchi discloses the claimed pattern measurement device that includes a calculation processing device that sets a statistical distribution model used for measuring roughness index values of line features using a plurality of points on a sample from secondary electron signal intensities obtained through beam scanning, and sets the statistical model, as described above regarding claims 1-10.
The combination of Yoshida and Yamaguchi fails to teach that the statistical distribution model uses a Zernike polynomial.
Ikeda discloses sampling inspection estimating method and apparatus that uses a distribution model for sampling inspection, where the model includes using a Zernike polynomial at Col. 11, line 12-25.
Modification would have required the combination of Yoshida and Yamaguchi to use the statistical distribution model that uses a Zernike polynomial in accordance with Ikeda  in order to provide a sampling plan where the time required for measurement is short..
Therefore, it would have been an obvious modification to have made at the time of the effective filing of the claimed invention since it would have allowed the combination of Yoshida and Yamaguchi to perform inspection sampling in a short time, thereby improving productivity.



Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
PJ
May 26, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881